Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 1 of 12




                    EXHIBIT 14
          Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 2 of 12
                                                                                      I 1111111111111111 11111 1111111111 lllll 111111111111111 111111111111111 IIII IIII
                                                                                                                             US007061909B2


c12)   United States Patent                                                                        (IO)   Patent No.:     US 7,061,909 B2
       Blanc et al.                                                                                (45)   Date of Patent:      Jun.13,2006

(54)    SYSTEM AND METHOD FOR                                                                        5,898,687 A         *    4/1999 Harriman et al ............ 370/390
        CONTROLLING THE MULTICAST TRAFFIC                                                            6,038,592 A         *    3/2000 Verplanken et al ......... 709/215
        OF A DATA PACKET SWITCH                                                                                                 (Continued)
(75)    Inventors: Alain Blanc, Tourrettes-sur-Loop (FR);                                                     FOREIGN PATENT DOCUMENTS
                   Bernard Brezzo, Nice (FR); Rene
                   Gallezot, La Colle sur Loup (FR);
                                                                                              EP                       0778686 A2        6/1997
                   Franco Le Maut, Nice (FR); Thierry                                                                           (Continued)
                   Roman, Nice (FR); Daniel Wind, Drap
                   (FR)                                                                                                OTHER PUBLICATIONS
                                                                                              Chiussi F. M., et al; "Performance of Shared-Memory
(73)    Assignee: International Business Machines
                                                                                              Switches Under Multicast Bursty Traffic," IEEE Journal on
                  Corporation, Armonk, NY (US)
                                                                                              Selected Areas in Communications, IEEE Inc. New York,
                      Subject to any disclaimer, the term of this                             U.S., vol. 15, No. 3, Apr. 1, 1997, pp. 473-486.
( *)    Notice:
                      patent is extended or adjusted under 35                                                                   (Continued)
                      U.S.C. 154(b) by 759 days.
                                                                                              Primary Examiner-Hassan Kizou
(21)    Appl. No.: 09/950,897                                                                 Assistant Examiner-Albert T. Chou
                                                                                              (74) Attorney, Agent, or Firm-Joscelyn G. Cockburn;
(22)    Filed:        Sep. 10, 2001                                                           Daniel E. McConnell

(65)                      Prior Publication Data                                              (57)                             ABSTRACT
        US 2002/0075871 Al               Jun. 20, 2002                                        A data switch is provided which routes fixed-size data
                                                                                              packets from input ports to output ports, using shared
(30)              Foreign Application Priority Data                                           memory which holds a copy of each packet in buffers.
  Sep. 12, 2000           (EP)    .................................. 00480084                 Output ports have a queue which contains pointers to buffers
                                                                                              holding packets bound for that port. The number of shared
(51)    Int. Cl.                                                                              memory buffers holding packets is compared to the number
        H04L 12156                  (2006.01)                                                 of buffer pointers in the output queues. In this way, a
(52)    U.S. Cl. ....................................... 370/390; 370/412                     Multicast Index (MCI), a metric of the level of multicast
(58)    Field of Classification Search ................ 370/390,                              traffic, is derived. The switch includes a Switch Core Adap-
                      370/395.1, 235,412, 413, 414, 415, 416,                                 tation Layer (SCAL) which has a multicast input queue.
                                          370/417,389,392,432,429                             Because traffic is handled based on priority class P, a
        See application file for complete search history.                                     multicast threshold MCT(P), associated with the multicast
                                                                                              input queue, is established per priority. While receiving
(56)                      References Cited                                                    traffic, the MCI is updated and, for each priority class in each
                                                                                              SCAL, the MCI is compared to the MCT(P) to determine
                  U.S. PATENT DOCUMENTS                                                       whether corresponding multicast traffic must be held.
       5,410,540 A          4/1995 Aiki et al.
       5,689,505 A    *    11/1997 Chiussi et al. .............. 370/388                                              12 Claims, 4 Drawing Sheets


                                                                             One per Priority
                                                                                      Start




                                                        Instruct SCALs to Hold         Instruct SCALs to Release
                                                       MC traffic for That Priority    MC traffic for That Priority
                                                          plus ALL the Lower            if NONE of Higher Priority
                                                          Pn"ority Traffic Too               is Currently Held

                                                                            450]                              4401
        Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 3 of 12


                                                       US 7,061,909 B2
                                                                 Page 2


                 U.S. PATENT DOCUMENTS                                JP           11-275123      10/1999
                                                                      JP         2000-049940       2/2000
     6,320,861   Bl * 11/2001 Adam et al .............. 370/395.7     JP         2001-509653       7/2001
     6,597,656   Bl* 7/2003 Blanc et al. ................ 370/219
     6,603,772   Bl * 8/2003 Moussavi et al ............ 370/432                     OTHER PUBLICATIONS
     6,760,331   Bl* 7/2004 Moussavi et al ............ 370/390       Hasemi, Massoud R. et al; "A Multicast Single-Queue
     6,895,006   Bl * 5/2005 Tasaki et al ................ 370/390
                                                                      Switch with a Novel Copy Mechanism," INFOCOM '98.
           FOREIGN PATENT DOCUMENTS                                   Seventeenth Annual Joint Conference Of the IEEE Com-
                                                                      puter and Communications Societies. Mar. 29, 1998, pp.
EP                0778686 A3       2/1998                             800-807.
EP                0948169 A2      10/1999
JP               11-168494         6/1999                             * cited by examiner
    Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 4 of 12


U.S. Patent       Jun.13,2006         Sheet 1 of 4     US 7,061,909 B2




                        ~115]

                          .




                              [130]




                          Figure 1
   Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 5 of 12


U.S. Patent                Jun. 13,2006          Sheet 2 of 4             US 7,061,909 B2




                                                     [230
                                   [220



                  [240


                          Multicast
                           Metric


                            [200


                                                                [231]
                                      Figure 2




             [340]
     P(3) Watermark-...

                                                                  [325]




                                            #N


                                   Figure 3-a
   Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 6 of 12


U.S. Patent             Jun.13,2006                 Sheet 3 of 4             US 7,061,909 B2




                                 -".--·-··--,      [3~0]        -'-~381]

                                  l.ilJiJ --_-----Lilj1J
                                  l~-~            i.~
                                                                            --[375]
                                                Shared Memory
                   [390j
         P(3) Watermarl<,. •••




                                                Figure 3-b



                          [395

                                                              [396
                   Calculated                                        [398
                  Multicast Index
                        MCI

                                                           Compare
                                                                     MCI> MCT(P)
                  Programmable
                    Threshold
                       MCT(P)




                                                Figure 3-c
   Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 7 of 12


U.S. Patent           Jun. 13,2006           Sheet 4 of 4            US 7,061,909 B2




                            One per Priority
                                     Start

      [400                                    410]

             Seta         Keep Calculating a
        Multicast          Multicast Index
        Threshold
             MCT(P)              MCI

                                              420]


                               Compare


                                              430]            [460
                    YES.------~-~--. NO
               [432    Is MCI > MCT(P)  431]




       Instruct SCALs to Hold         Instruct SCALs to Release
      MC traffic for That Priority    MC traffic for That Priority
         pfus ALL the Lower            if NONE of Higher Priority
         Priority Traffic Too               is Currently Held

                           450]                              440]




                                  Figure 4
         Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 8 of 12


                                                      US 7,061,909 B2
                               1                                                                        2
         SYSTEM AND METHOD FOR                                              Since, in order to save internal memory, packets are not
    CONTROLLING THE MULTICAST TRAFFIC                                    actually replicated in the switches, the management of the
         OF A DATA PACKET SWITCH                                         multicast and broadcast traffic is complex. More impor-
                                                                         tantly, it tends to consume other switch resources at the
               FIELD OF THE INVENTION                               5    expense of the unicast traffic, and thus may significantly
                                                                         aggravate or create traffic congestion. As an example of the
  The present invention broadly relates to connnunications               added complexity, for each multicast flow, a list of output
networks. It is more particularly concerned with a system                ports through which a packet has to be sent must be
and method for controlling multicast and broadcast traffic of            maintained and the single copy of the packet to be replicated
packet switches used at data network exchange nodes.                10   camiot be released until the last port on the list has been
                                                                         served.
         BACKGROUND OF THE INVENTION                                        The use of switches, in particular fixed-packet switches,
                                                                         has proved to be a viable solution to implement terabit
   In recent years a continued growth in demand for band-                switching functions while shared-medium solutions, based
width over connnunications networks has fueled the deploy-          15   on rings or busses, have failed to cope with the huge demand
ment ofteleconnnunication lines made of fiber optics. Also,              for bandwidth accompanying the deployment of optical
to better exploit the huge bandwidth capacity of optical                 fibers. However, this has been at the expense of having to
fibers, widespread use ofWDM (Wavelength Division Mul-                   implement, in switches, sophisticated mechanisms to effec-
tiplexing) systems has been observed. As a result, the                   tively support broadcast and multicast using a device whose
bottleneck to carrying more and more data in large connnu-          20   architecture does not fit well with these mandatory opera-
nications networks is no longer in the links but is rather at            tions and which, most importantly, tend to quickly create
the exchange nodes. Although many different protocols for                traffic congestion if not properly controlled.
transporting data are in use, such as Asynchronous Transfer
Mode (ATM), Frame Relay and Internet Protocol (IP), the                                OBJECT OF THE INVENTION
implementation of network nodes capable of handling                 25
aggregate data traffic in the range of hundreds of gigabits per             Thus, it is a broad object of the invention to help prevent
second (or even in terabits per second) rests mainly on                  traffic congestion in a connnunications network as a result of
switching techniques and the use of high-performance                     the multicast and broadcast traffic to be supported in the
packet switch devices.                                                   network nodes.
   Many different approaches are available to carry out             30      It is a more particular object of the invention to provide
switching at network nodes. A popular solution, regardless               a method and system aimed at controlling the level of
of the higher connnunications protocol used to link the                  multicast and broadcast traffic to be handled in a fixed-size
end-users, is to employ fixed-size packet (also referred to as           packet switch.
cell) switching devices. These devices are more easily                      It is still another object of the invention to define a simple
tunable for performance than other solutions, especially            35   metric to estimate the overall level of multicast and broad-
those handling variable-length packets which are often built             cast traffic handled at any given instant in a fixed-size packet
over a ring or a bus architecture. In such a solution, NxN               switch.
switches, which can be viewed as black boxes with N inputs                  It is yet another object of the invention to allow a better
and N outputs, are made capable of moving fixed-size                     utilization of the internal resources of a switch.
packets from any incoming link to any outgoing link. An             40      Further objects, features and advantages of the present
incoming link is connected to a switch fabric through an                 invention will become apparent to ones skilled in the art
input port. In practice, there is always a port to line adapter          upon examination of the following description in reference
between the physical incoming link (e.g., a fiber optic                  to the accompanying drawings. It is intended that any
connection) and the actual switch fabric input port in order             additional advantages be incorporated herein.
to adapt the generally complex physical protocol (e.g.,             45
SONET (Synchronous Optical NETwork standard)) to the                                 SUMMARY OF THE INVENTION
higher connnunications protocols in use between switching
nodes. Such adaptation is necessary to take into account the                A system and method for assessing the level of multicast
fact that switches are tailored to handle fixed-size packets             traffic in a data switch are disclosed. The invention applies
and are not able to directly move the variable length packets       50   to data switches aimed at routing fixed-size data packets
of many protocols. Similarly, the interface between the                  from input ports to output ports and comprising a shared
switch fabric and the outgoing link is referred to as the                memory for temporarily holding a single copy of each
output port and there is also an output adapter.                         fixed-size data packet. The shared memory is comprised of
   Hence, if switches have indeed evolved to acconnnodate                buffers for storing the fixed-size data packets. The output
the huge increase in available bandwidth resulting from the         55   ports are each equipped with an output port queue which
deployment of optical fibers, it remains that these devices              contains pointers to those of the buffers holding the data
are intrinsically intended to establish point-to-point connnu-           packets due to leave the data switch through the output port.
nications, that is, their architecture is best suited for linking        According to the invention, a count is maintained of the total
one incoming link to one outgoing link. Unlike a shared-                 number of shared memory buffers currently holding a data
medium architecture (e.g., a ring or a bus) which naturally         60   packet and due to leave the data switch. Also counted, over
supports multicast or broadcast traffic (since each adapter              all output port queues, is the total number of pointers to the
connected to the shared medium 'sees' all the traffic on the             buffers in use. By comparing the two numbers a metric of the
shared medium) carrying out these network mandatory                      level of multicast traffic is derived resulting in the calcula-
functions in a switch is not straightforward. Supporting such            tion of a MultiCast Index (MCI).
traffic requires that, in one way or another, packets entering      65      Also according to the invention, the data switch is used
through an input port be replicated over some (multicast) or             together with a Switch Core Adaptation Layer (SCAL)
all (broadcast) of the output ports.                                     which includes a multicast input queue to hold the incoming
         Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 9 of 12


                                                     US 7,061,909 B2
                               3                                                                      4
traffic destined for more than one output port. Traffic is              current routing vector and places the address of the packet
handled by the data switch and the SCAL on the basis of a               buffer temporarily holding it 115 into an output queue such
set of traffic priority classes. Thus, a multicast threshold            as 132. Hence, knowing the packet buffer addresses, output
MCT(P) associated with the multicast input queue, per                   queues 132 can read the corresponding packets from the
priority, is set or updated.                                       5    shared memory, in the order they have been queued by the
   While receiving incoming data traffic, the MCI is calcu-             control section, so they eventually exit switch element 100
lated and updated and, for each priority class (P), in each             through the appropriate output ports 130.
SCAL [150], the MCI is compared to the MCT(P). If the                      The multicast and broadcast operations are performed
MCI is greater, the SCAL is instructed to hold, in the                  using special routing tags that do not correspond to any port
multicast input queue, the incoming traffic for that priority      10   identifiers. To perform a multicast, the routing tag of the
plus all traffic of lower priorities. If the MCI is not greater         packet corresponds to a list of output ports. A single copy of
than the MCT(P) then the SCAL is instructed to release                  the packet is kept in the packet buffer 115 of the shared
incoming traffic for that priority as long as none of the higher        memory and the address of the buffer is copied to all
priority traffic is currently held.                                     corresponding output queues, e.g., in two output queues 134.
   The invention therefore helps communications networks           15   Thus, the data packet needs only be stored once, while the
which use fixed-size data packet switches to avoid traffic              pointer to where the data is stored in shared memory is
congestion that would otherwise occur when a high level of              replicated instead. This scheme, referred to as 'replication at
multicast and broadcast traffic has to be supported at net-             sending' (RAS), provides the ultimate performance with
work nodes.                                                             minimum memory resources since only one copy of the
                                                                   20   packet can be read out multiple times 136, 137. In this
      BRIEF DESCRIPTION OF THE DRAWINGS                                 particular example of multicast, the packet exits through two
                                                                        corresponding output ports.
   FIG. 1 shows the type of switches that may better take                  Also, as already briefly discussed in the background
advantage of the invention.                                             section, a switch fabric has to interface communication lines
   FIG. 2 explains how the invention generates a MultiCast         25   through a port to a line adaptation layer, hereinafter referred
Index (MCI) assessing the level of multicast traffic.                   to as the "SCAL" for Switch Core Adaptation Layer. There
   FIG. 3 discusses the problems solved by the invention and            is one such SCAL 150 per pair ofIN and OUT switch ports.
how MCI must be compared to a MultiCast Threshold, per                  The chief purpose of the SCAL, among other things, is to
priority i.e.: MCT(P), to carry out the invention.                      adapt the generally complex protocols used to transport data
   FIG. 4 shows the steps of the method per the invention.         30   on the IN 161 and OUT 162 paths of a communication line,
                                                                        e.g., an optical fiber, to the IN 121 and OUT 131 ports of the
           DETAILED DESCRIPTION OF THE                                  switch.
             PREFERRED EMBODIMENT                                          Another key role of the SCAL, is to help switching
                                                                        elements 100, 101 to implement a lossless switching func-
   FIG. 1 illustrates the concept of a switch element 100 of       35   tion. To help prevent traffic congestion and to avoid the
the kind which can better take advantage of the invention.              discarding of any packets the input leg of the SCAL 150 is
The switching element is thus a shared-memory 110 switch                equipped with buffering in addition to the buffering provided
with input ports 120 and output ports 130; this particular              in the switch, i.e., the shared memory 110. Regardless of the
example featuring an 8-port switch element.                             way it is actually implemented, this extra buffering is
   It is worth mentioning here that, in general, more than one     40   organized as a series of queues: one per output port 171 plus
such switching element may be included in a particular                  one for the multicast traffic 172. The purpose of these queues
switch 100, 101. In practice, they may have to be combined              is to temporarily hold, when necessary, the incoming traffic
in various expansion modes so as to increase the number of              before it enters the switch. So, there is a common queue 172
ports, the port speed, and/or the overall switch performance            for all the traffic that must exit the switch through more than
in order to implement a switch fabric able to meet the             45   one output port, i.e., the multicast traffic. For the traffic
requirements of a particular application. Because the inven-            destined for a single output port, the unicast traffic, there is
tion can be carried out in a single switch element or in                one dedicated queue per port 171.
multiple switch elements such as 100, it is assumed in the                 In addition, a switching function of the kind shown in
following description that, for the sake of simplicity, a single        FIG. 1 has to manage classes of traffic on the basis of
switch element is used. If several of them must actually be        50   priorities, in order to offer differentiated types of service to
combined, their design is assumed to be such that they                  the end users. As an example (more or fewer levels could be
behave as a single entity equivalent to a single switch                 considered as well) four priority levels (0-3) are assumed in
element having more ports at higher speed.                              the description of the invention. Level O has, in this descrip-
   Associated with the ports, there are input routers 125 and           tion, the highest priority and corresponding traffic must be
output routers 135. At the input side, data packets are routed     55   expedited in case of congestion versus traffic of lower
126 from the input ports to buffers within the shared-                  priorities; namely, level 1, level 2 and level 3. Also, if some
memory and the output routers are used to read the packets              packets must be discarded, as a last resort to prevent
from the shared memory buffers 136. Therefore, when a                   congestion, this will start with priority 3 traffic. Therefore,
packet is received, it is allocated a free buffer 115 by the            associated with the various queues used either within the
switch element control section 140. A routing vector that          60   switch element 132 or in the SCALs 171, 172, there are
specifies the list of switching elements and their correspond-          watermarks 180 indicating a congestion threshold, one per
ing port identifiers in each switching element is then                  priority level. When a queue is filling up and a watermark is
appended to the packets. This method of switch fabric                   crossed 181 this serves as a trigger for all the appropriate
routing control is referred to as source routing since the              actions which are further discussed in the rest of this
routing vector is determined by the initial switching element      65   description.
in the switch fabric using routing tables at the switch. After             Watermarks are also associated with the filling of the
a packet is received, the control logic 140 analyzes the                switch shared memory 110. If the watermark associated with
        Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 10 of 12


                                                     US 7,061,909 B2
                               5                                                                       6
a certain priority level is crossed in the switch shared                traffic priority basis. Several ways of generating this metric
memory, all the SCALs must hold all the switch input traffic            can be considered. As an example, the ratio of the total
at the corresponding priority level (plus all traffic at any            number of buffer pointers present in the output queues over
lower priority levels). On the contrary, if a certain priority          the number of allocated buffers in the shared memory can be
water-mark of output queue 132 is crossed the actions are          5    calculated so that the result is a MCI index number equal to
more selective. Although all SCALs are still involved, only             or larger than 1..The higher the index number the more
the traffic for that port 132 has to be held in the correspond-         intense the level of multicast traffic with an upper possible
ing SCAL input queues.                                                  value which is implementation dependent (it depends on the
   Finally, the mechanism by which all elements are made                respective sizes of the shared memory versus the sum of
aware of the status of the various queues and the occupancy        10   output queue sizes). This way of practicing the invention
level of the shared memory is largely dependent on the                  requires that a division be performed which would necessi-
particular design of the switch elements composing the                  tate a sophisticated piece of hardware to carry it out at very
particular switch fabric. Although this is beyond the scope of          high speed. A more simple approach consists of calculating
the invention and many other alternate methods could be                 the difference between the two numbers instead. This
used while practicing the invention, a preferred way of            15   requires a simple adder. Hence, an index value of zero is
operating consists of carrying this type of information in the          returned when no multicast is being performed and, like in
header part (overhead) 191 of the packets 190 leaving or                the previous case, the higher the index value the more
entering the switch respectively through an output port 131             intense the level of multicast traffic with an upper bound
or an input port 121. What is occurring within the switch               which is also implementation dependent. Therefore, in a
element 100 can be reported by the traffic exiting a port 131      20   preferred embodiment of the invention the simple metric
and passed back 192 to the input leg of the SCAL. The                   used to assess the multicast intensity is:
SCAL is thus kept updated on the internal status of the
                                                                              MCI~LNOQPP-SMAPB with:
switch and is always aware of the congestion status of all the
output port queues 132. Hence, each SCAL can take appro-                  MCI=MultiCast Index
priate actions like temporarily holding the traffic destined for   25     OQPP=Output Queue Packet Pointers (over N ports)
a busy output port. Similarly, controlling information can be
                                                                          SMAPB =Shared Memory Allocated Packet Buffers
carried over the data packets entering the switch through an
input port 121 so that this information is possibly broadcast           However, it must be understood that the choice of this
to all other SCALs over traffic exiting all switch output ports         simple multicast index, in a preferred embodiment of the
130.                                                               30   invention, does not preclude whatsoever the use of alternate,
   This scheme, referred to as in-band controlling, which not           more sophisticated methods for generating an index repre-
only utilizes the switch bandwidth to transport the end-user            sentative of the extent of the multicast traffic.
data but also the switch controlling information, allows the               As briefly discussed here above, the ratio of the relative
controlling information to be easily spread to all elements             filling of the shared memory versus the sum of what is
that need to receive it. This scheme scales up very well when      35
                                                                        queued in the output port queues or any alternate solution to
switch elements must be added 100, 101 to expand the                    measure the multicast traffic intensity could be preferred in
switch performances and characteristics. Importantly, this              a particular implementation without departing from the spirit
scheme neither requires that specific signal I/O's be devoted           of the invention.
to the exchange of control information between the various
components nor does it assume that there is a central control      40
                                                                            FIG. 3 briefly discusses two situations typical of the state
element in charge of monitoring the individual switch ele-              of the art in which an unconstrained level of multicast traffic
ments.                                                                  creates problems. This helps to better understand the advan-
   FIG. 2 depicts the metric used to assess the extent of the           tages of the invention further discussed in FIG. 3-c.
multicast traffic occurring at any given instant within the                 FIG. 3-a is an example of a problem that arises when the
switch. Because of the structure of the switch, described in       45   shared memory is holding, at some point in time, many
FIG. 1, a simple metric can be used which consists of                   multicast packets 300, e.g., of priority 3, destined for a same
comparing the actual filling 200 of the shared memory 220               output port 310. Then, because the corresponding output
to the sum of what has been enqueued 210 in the port output             queue is filling up, the priority 3 watermark 320 is quickly
queues 230 in the form of buffer pointers 231 (and which                crossed. Hence, through the mechanism previously dis-
have not yet been forwarded). The number of buffers that are       50   cussed, whereby the switch control information is spread to
currently allocated in the shared memory for temporarily                all switch components 325, all the SCAL input legs 330 soon
holding the switched traffic is thus compared to the total              become aware of the fact that a given output port queue 310
number of buffer pointers that are still in the port output             is building up. As a consequence, the received traffic in the
queues. Obviously, if the two numbers are the same that                 corresponding unicast input queues 331, for priority 3 in this
means that no multicast traffic is required at this time since     55   example, is held in every SCAL unicast queue for that port.
there is a one to one correspondence between each tempo-                However, because the SCAL input multicast queues 332 are
rarily held packet and its single destination port. However,            not dedicated to a particular port they are NOT instructed to
as soon as some packets must exit the switch through                    hold their traffic for that priority as long as the shared
multiple output ports, because it has been determined that              memory watermark 340 of priority 3 is not crossed. This
multicast is required by some of the entering traffic, this        60   leads to a great deal of unfairness between multicast and
results in the replication of buffer pointers in more than one          unicast traffic since only the latter is held while the reason
output queue. Therefore, the sum of the buffer pointers will            for a particular output queue building up may be mostly, if
become higher than the number of allocated buffers in the               not solely, the result of the former. Therefore, in these cases,
shared memory thereby. The size of the difference provides              stopping the unicast traffic may not even significantly help
a way of measuring the extent of the multicast traffic. A          65   to solve the problem.
Multi Cast Index (MCI) 250 based on such a metric must be                   FIG. 3-b depicts another example of the difficulties
generated 240 so that appropriate actions can be taken on a             encountered if the level of multicast traffic is uncontrolled.
        Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 11 of 12


                                                       US 7,061,909 B2
                                7                                                                        8
   When multicast packets are accepted in the shared                      400 are set so that the higher the priority the larger the
memory and if they happen to be mostly destined for one or                threshold in order that lower priority classes of traffic are
more output ports 350, so that multicast traffic is temporarily           held first.
biased to some certain output ports (while, ideally, it should               Although explained in the context of a switch element
be equally spread over all output ports) then, shared memory         5    100, 101 of the kind shown in FIG. 1 it must be understood
usage tends to build up rapidly and the watermark of a                    by those skilled in the art that the invention could be
corresponding priority crossed 390, e.g., priority 3. Hence,              practiced in a different environment as well. Especially, the
as soon as the priority 3 watermark of shared memory is                   invention also applies in the output leg of a SCAL function
crossed 375 all the traffic for that priority is held in all              150 having memory to further hold the outgoing traffic in the
unicast and multicast queues 381, 382 of every SCAL 380.             10   case where more than one communication line 162 is
This occurs even though the other output port queues 360 are              handled from a single SCAL hence, implementing sub-ports.
not busy and could handle traffic for that priority perfectly             In this case, because multicast must be carried out down to
well. This also creates unfairness since all the traffic of               each subpart, the same kind of problems as described at
certain priorities (i.e., of level 3 in this example or of levels         length in the previous figures may now occur in the SCAL
2 and 3 if the priority 2 watermark was crossed, etc.) is            15   output leg alone necessitating the implementation of the
unconditionally held 382 regardless of the output port des-               invention to avoid them.
tinations. This is true even though some of them may be idle                 What is claimed is:
or lightly loaded 360 for that priority(ies), resulting in an                1. A method for assessing a level of multicast traffic in a
under-utilization of the switch resources.                                data switch for routing fixed-size data packets from input
   FIG. 3-c explains how the invention is carried out. The           20   ports to output ports, said switch comprising a shared
multicast index MCI 395, calculated as explained in FIG. 2,               memory for temporarily storing a single copy of each said
is compared 396 to a programmable multicast threshold 397                 fixed-size data packet, said shared memory comprising
per priority: MCTCP)· The user of the switch thus has the                 buffers for storing said fixed-size data packets, said output
freedom of customizing the behavior of the switch for a                   ports each equipped with an output port queue, each said
particular application. The invention enables the control of         25   output port queue containing pointers to those of said shared
the multicast queues of the SCALs 330, 380 on top of all the              memory buffers holding said data packets bound for said
other mechanisms normally used to control the flow of data                output port; said data switch being used together with a
between the IN and OUT ports. More specifically, if the                   Switch Core Adaptation Layer (SCAL), said SCAL includ-
level of multicast is below or equal to the threshold set by              ing a multicast input queue for holding incoming data traffic
the user nothing specific is undertaken as far as multicast          30   to be routed through said data switch and destined for more
traffic is concerned. However, if the set threshold is crossed,           then one of said output ports, said data switch and said
i.e., the MCI becomes larger than the MCTCP)·398 then this                SCAL handing said incoming data traffic on the basis of a set
is reported to all the SCAL input legs 330, 380 in order to               of priority classes (P), said method comprising the steps of:
hold traffic on the multicast queues 332, 382. This is done                  setting a multicast threshold MCT(P) associated with said
regardless of the actual filling of the shared memory so as to       35         multicast input queue prior to receiving said incoming
prevent the problem discussed with regard to FIG. 3-a.from                      data traffic;
ever occurring (multicast traffic was still permitted to flow in             counting a buffer count, said buffer count being a total
even though it was the main contributor to the congestion                       number of said shared memory buffers currently hold-
observed in one, or more, output port queue(s) 310). In other                   ing a said data packet;
words, the SCAL multicast queues have their own indepen-             40      counting, over all said output port queues, a pointer count,
dent control mechanism based on the overall actual level of                     said pointer count being a total number of said pointers
multicast traffic observed at a given instant in the switch so                  to said shared memory buffers;
that, when in the situation of FIG. 3-a, multicast traffic is                deriving from said buffer count and said pointer count a
stopped. This mechanism also allows the switch to avoid the                     MultiCast index (MIC), a metric of said level of
problem discussed with regard to FIG. 3-b.since the decision         45         multicast traffic; and
to hold the multicast queues is no longer based on the filling               optionally updating said multicast threshold MCT(P)
of the shared memory. Thus, the SCAL multicast queues                           while receiving said incoming data traffic.
may still be authorized to send traffic at a certain priority                2. The method according to claim 1 including the further
level, so that the not-so-busy ports 360 get a chance to                  steps of:
handle it, as long as the multicast index remains below the          50      maintaining a current said MCI; and
corresponding threshold.                                                     for each said priority class (P), in each said SCAL;
   FIG. 4 depicts the steps of the method according to the                      comparing said MCI to said MCT(P);
invention. The multicast index , the MCI 400, is calculated                     if said MCI is larger than said MCT(P), holding said
and kept updated within the switch. Prior to this, once for all,                   incoming traffic in said multicast input queue for that
or regularly updated, depending on the application, a mu!-           55            priority plus all lower priority traffic;
ticast threshold MCTCP) 410 is set per priority P. This latter                  if said MCI is not larger than said MCT(P), releasing
is compared 420 to the MCI. If the MCI is below or equal                           said incoming traffic for that priority as long as no
to the MCTCP) 431 the SCALs are instructed to release 440                          higher priority traffic is currently held;
a possible previously held state corresponding to that pri-                  repeating the above steps while receiving incoming traf-
ority, as long as no traffic of higher priority is currently held.   60         fic.
If the answer to step 430 is positive, i.e., the MCI is larger               3. The method according to claim 2 wherein said MCI is
432, the SCALs are instructed 450 to hold traffic of the                  calculated as the difference between said total number of
current priority (or to confirm a previous hold) plus all traffic         said shared memory buffers currently holding a said data
of lower priorities, if any. After which the method keeps                 packet and said total number of said pointers to said buffers
cycling 460 thus, resuming at step 400 while the switch is up        65   present in all said output port queues.
and running. This is performed sequentially or in parallel to                4. The method according to claim 2 wherein said MCI is
cover all priority classes of traffic. The Multicast Thresholds           calculated as the ratio of said total number of said shared
        Case 6:20-cv-01083-ADA Document 36-4 Filed 08/25/21 Page 12 of 12


                                                    US 7,061,909 B2
                              9                                                                     10
memory buffers currently holding a said data packet over                9. A computer storage medium for use with a data switch
said total number of said pointers to said buffers present in         for routing fixed-size data packets from input ports, said
all said output port queues.                                          switch comprising a shared memory for temporarily storing
   5. A system for assessing a level of multicast traffic in a        a single copy of each said fixed-size data packets, said
data switch for routing fixed-size data packets from input       5    output port each equipped with an output port queue, each
ports to output ports, said switch comprising a shared                said output port queue containing pointers to those of said
memory for temporarily storing a single copy of each said             shared memory buffersholding said data packets bound for
fixed-size data packet, said shared memory comprising                 said output port; said data switch being used together with
buffers for storing said fixed-sized data packets, said output        a switch core adaptation layer (SCAL), said SCAL including
ports each equipped with an output port queue, each said         10   a multicast input queue for holding incoming data traffic to
output port queue containing pointers to those of said shared         be routed through said data switch and destined for more
memory buffers holding said data packets bound for said               then one of said output ports, said data switch and said
output port; said data switch is being used together with a           SCAL handing said incoming data traffic on the basis of a set
switch core adaptation layer (SCAL), said SCAL including              if P priority classes, said storage medium holding a set of
a multicast input queue for holding incoming data traffic to     15   computer instructions comprising;
be routed through said data switch and destined for more                 a first counting code module that counts a buffer count,
then one of said output ports, said data switch and said                    said buffer count being a total number of said shared
SCAL handing said incoming data traffic on the basis of a set               memory buffers currently holding a said data packet;
of priority classes, said system comprising:                             a second counting code module that counts a pointer
   a first counting circuit that counts a buffer count, said     20         count said pointer count being a total number of said
      buffer count being a total number of said shared                      pointers to said shared memory buffers;
      memory buffers currently holding a said data packet;               a first comparing code module that uses said buffer count
   a second counting circuit that counts a pointer count, said              and said pointer count to derive a MultiCast Index
      pointer count being a total number of said pointers to                (MCI) being a metric of said level of multicast traffic;
      said shared memory buffers;                                25         and
   a first comparator that uses said buffer count and said               a first storing code module associated with each multicast
      pointer count to derive a MultiCast Index (MCI), said                 input queue for receiving, storing and optionally updat-
      MCI being a metric of said level of multicast traffic;                ing a multicast threshold MCT(P)P for each said traffic
      and                                                                   priority.
   a multicast threshold circuit associated with each multi-     30
                                                                         10. The computer storage medium according to claim 9,
      cast input queue that receives, stores and optionally           said set of computer instructions further comprising:
      updates a multicast threshold MCT(P) for each said
                                                                         a second comparing code module associated with each
      traffic priority.
                                                                            said SCAL that compares said MCI to said MCT(P) for
   6. The system according to claim 5, the system further
                                                                            each priority;
comprising:                                                      35
   a second comparator associated with each said SCAL that               a holding code module associated with each said SCAL
      compares said MCI to said MCT(P) for each priority;                   that holds said incoming traffic in said multicast input
   a hold circuit associated with each said SCAL that holds                 queue for priority P and all lower priorities, said
      said incoming traffic in said multicast input queue for               holding code module receiving control from said sec-
      priority P and all lower priorities, said hold circuit     40
                                                                            ond comparing code module when said MCI is greater
      being coupled to said second comparator such that said                than said MCT(P);
      hold circuit becomes active when said MCI is greater               a releasing code module associated with each said SCAL
      than said MCT(P); and                                                 that releases said incoming priority P traffic from said
   a release circuit associated with each said SCAL that                    multicast input queue, said releasing code module
      releases said incoming priority P traffic from said        45         receiving control from said second comparing code
      multicast input queue, said release circuit being                     module when said MCI is less than said MCT(P) and
      coupled to said second comparator and said hold circuit               said holding code module does not have control for
      such that said release circuit becomes active when said               traffic of any priority higher than P.
      MCI is less than said MCT(P) and said hold circuit is              11. The system according to claim 10 wherein said first
      not active for traffic of any priority higher than P.      50   comparing code module derives said MCI as the difference
   7. The system according to claim 6 wherein said first              between said buffer count and said pointer count.
comparator is an adder and said MCI is the difference                    12. The system according to claim 10 wherein said first
between said buffer count and said pointer count.                     comparing code module derives said MCI as the ratio of said
   8. The system according to claim 6 wherein said first              buffer count over said pointer count.
comparator is a divider and said MCI is the ratio of said        55
buffer count over said pointer count.                                                       *   *   *    *   *
